DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/20201 has been entered.
Response to Amendment
Applicant has amended claims 1, 6, 9, and 19. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 9 and 19 recite “a second fenestration proximal the second end” in lines 5 and 4, respectively. With respect to claim 9, there is lack of antecedent basis for the limitation “the second end” because the amendment placed it prior to the recitation for “a second end”. With respect to claim 19, there is lack of antecedent basis for the limitation “the second end” because there is no prior recitation of “a second end”. For the purpose of examination, claims 9 and 19 were interpreted as though this limitation in each had proper antecedent basis. The dependent claims of claims 9 and 19 are also rejection as indefinite by virtue of their dependence on claims 9 and 19; when the indefiniteness rejection of claims 9 and 19 is overcome, so will that of the dependent claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 8 and 17 are dependent upon claims 1 and 9, respectively, which were amended to recite that the trocar comprises first and second fenestrations. Therefore, claims 8 and 17 no longer limit the subject matter of their respective independent claims because claims 8 and 17 recite that “the trocar . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pesce et al. (U.S. Patent Application Publication No. 2008/0234715) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772).
Regarding claim 1, Pesce discloses a medical device (Fig. 8, feat. 90; ¶0081), comprising: a trocar (Fig. 12, feat. 110; ¶0081) having a first end (106) and a second end (111), and comprising a cannulation (Figs 13 and 16; 900; ¶0088) and a first fenestration proximal the first end (Fig. 17, feat. 1006; ¶0090), a second fenestration proximal the second end (1106; ¶0092, lines 11-22), and a handle proximal the second end (100; ¶0081), a housing (Fig. 10, feats. 100, 300, 302; ¶0084) comprising a port (136) configured for the attachment of a filtered collection chamber (1620; ¶0100) and the transmission of vacuum though (¶0083-0084), and a longitudinal cavity (Fig. 13, feat. 602; ¶0093, lines 17-28) surrounding the second fenestration of the trocar (1106) and forming an annulus therearound (602). The port is in fluid communication with the longitudinal cavity (Fig. 13, feat. 124) and allows the applied vacuum to pull fluid and tissue into the filtered collection chamber (¶0110).
Pesce does not disclose that the housing comprises a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the longitudinal cavity through the first port, and a second valve configured to selectively permit fluid flow from the first syringe through the second port.
Hardy teaches a system for collecting bone marrow (Fig. 2A, feat. 100; ¶0023) comprising a needle for collecting bone marrow (105), a valve assembly (115), a collection element such as an aspiration syringe (120), and a storage element such as a tube or a bag (125). Hardy teaches a valve assembly embodiment comprising a manually operated three-way valve (300; ¶0025) and an alternate embodiment comprising an automatic valve assembly (400; ¶0026). The automatic valve assembly comprises a first pressure valve (401) which allows the flow of bone marrow from the needle to the collection element upon the application of negative pressure by the collection element and a second pressure valve (402) which allows the flow of bone marrow from the collection element to the storage element upon the application of positive pressure by the collection element. Hardy teaches that the valve assembly is a prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Pesce so that the housing comprises a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the longitudinal cavity through the first port, and a second valve configured to selectively permit fluid flow from the first syringe through the second port so that the tissue may be collected in a closed environment, thereby protecting it from contamination as taught by Hardy.
Regarding claim 5, Pesce in view of Hardy discloses the medical device of claim 1. As discussed above, Hardy teaches an aspiration syringe (120) and a storage element such as a tube or a bag (125). Therefore, Howard in view of Hardy and in further view of Schreiner further discloses a first syringe attached to the first port of the trocar and a collection vessel attached to the second port of the trocar.
Regarding claim 7
Regarding claim 8, Pesce in view of Hardy discloses the medical device of claim 1. As discussed above. Pesce further discloses that the trocar comprises two fenestrations (1006, 1106).
Regarding claim 9, Pesce discloses a method (¶0108-0110), comprising: inserting a first end (106) of a trocar (110) into a bone (¶0108; ¶0088, lines 23-31), wherein the trocar is a component of a medical device (90) comprising: the trocar (110), wherein the trocar comprises a cannulation (900) and a first fenestration proximal the first end (1006), a second fenestration proximal a second end (1106), a handle proximal the second end (100); and a housing (100, 300, 302) comprising a port (136) configured for the attachment of a filtered collection chamber (1620; ¶0100) and the transmission of vacuum though (¶0083-0084), a longitudinal cavity (602; ¶0093, lines 17-28) surrounding the second fenestration of the trocar (1106) and forming an annulus therearound (602); and a rotation-permitting seal configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing (Fig. 12, feat. 502; ¶0085). Pesce discloses that the method further includes rotating the trocar relative to the housing (¶0109).
Pesce does not disclose that the housing comprises a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the longitudinal cavity through the first port, and a second valve configured to selectively permit fluid flow from the first syringe through the second port or that the method comprises attaching a first syringe to the first port and a collection vessel to the second port, drawing up bone marrow from the bone by the first syringe, collecting the bone marrow in the collection vessel, and repeating the drawing up of the bone marrow and the collecting of the bone marrow.
As discussed above with respect to claim 1, Hardy teaches a system for collecting bone marrow comprising a valve assembly with first and second valves as claimed. Hardy teaches that the valve assembly is a closed system, and advantageously allows for the transfer of bone marrow without exposure to the ambient environment, therefore protecting the bone marrow from contamination (¶0022). In the medical device disclosed by Pesce, accessing the collected tissue involves removing the tissue from the tissue collection chamber (Pesce: ¶0110), potentially exposing the collected tissue to the ambient air. Hardy further teaches a method using the system comprising attaching a syringe and a storage element to the valve assembly (¶0023), drawing up bone marrow from a bone by a syringe (¶0028), collecting the bone marrow in the storage element (¶0029), and repeating the drawing up and collection of bone marrow in order to collect a desired amount of marrow in the storage element (¶0030). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of the method disclosed by Pesce so that the housing comprises a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the longitudinal cavity through the first port, and a second valve configured to selectively permit fluid flow from the first syringe through the second port and to modify the method disclosed by Pesce so that it comprises attaching a first syringe to the first port and a collection vessel to the second port, drawing up bone marrow from the bone by the first syringe, collecting the bone marrow in the collection vessel, and repeating the drawing up of the bone marrow and the collecting of the bone marrow so that the desired quantity of bone marrow is collect and so that the collected bone marrow is not exposed to the ambient environment, as taught by Hardy.
Regarding claim 12, Pesce in view of Hardy discloses the method of claim 9. Pesce further discloses that the bone is located within the living body of a mammal (¶0003-0006, 0065, 0088).
Regarding claim 13, Pesce in view of Hardy discloses the method of claim 12. Pesce further disclosed that the mammal is a human being (¶0003-0006, 0065, 0088).
Regarding claim 17, Pesce in view of Hardy discloses the method of claim 9. As discussed above. Pesce further discloses that the trocar comprises two fenestrations (1006, 1106).
Regarding claim 18, Pesce in view of Hardy discloses the method claim 9. Hardy further teaches that the collected bone marrow may be processed to isolate component such as stem cells (¶0030-0032) which would be useful for administering stem cell therapies (¶0035). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Pesce in view of Hardy so that it further comprises isolating at least one component from the collected bone marrow as taught by Hardy in order to supply stem cells for stem cell therapies.
Claims 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pesce et al. (U.S. Patent Application Publication No. 2008/0234715) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772), and in further view of Raines (U.S. Patent No. 4,729,401).
Regarding claim 2, Pesce in view of Hardy discloses the medical device of claim 1. Hardy teaches that the first valve and second valves automatically open and close upon the application of positive or negative pressure, but is silent as to the specific structure of the valves.
Raines teaches an aspiration assembly comprising dual check valves (Abstract). Similarly to Hardy, Raines teaches that the assembly comprises a first check valve that opens upon the application of negative pressure and closes upon the application of positive pressure (50) and a second check valve that closes upon the application of negative pressure and opens upon the application of positive pressure (40; Col. 3, lines 35-46). Raines further teaches that the check valves comprise resilient and flexible disks which deform upon the application of positive or negative pressure (Col. 3, lines 7-46). Raines teaches that an aspiration assembly incorporating such valves allows for precise fluid transfer (Col. 3, lines 47-60). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Pesce in view of Hardy so that the first valve and the second valve are diaphragms configured to be deformable upon the application of positive or negative pressure as taught by Raines so that the device allows for precise sample transfer.
Regarding claim 14, Pesce in view of Hardy discloses the method of claim 9. As discussed above with respect to claim 2, Hardy teaches that the first valve and second valves automatically open and close upon the application of positive or negative prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Pesce in view of Hardy so that the first valve and the second valve are diaphragms configured to be deformable upon the application of positive or negative pressure as taught by Raines so that the device allows for precise sample transfer.
Regarding claims 15 and 16, Pesce in view of Hardy and in further view of Raines discloses the method of claim 14. Hardy further teaches that bone marrow may be drawn up into the aspiration syringe by applying suction with the aspiration syringe to open the first valve and close the second valve, and that bone marrow may transferred from the aspiration syringe to a storage element such as a valve by applying positive pressure from the aspiration syringe to close the first valve and open the second valve (¶0026). Therefore, Pesce in view of Hardy and in further view of Raines discloses that drawing up the bone marrow comprises applying negative pressure to the first valve, with respect to claim 15, and that collecting the bone marrow comprises applying positive pressure to the first valve and the second valve by the first syringe, with respect to claim 16.
Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pesce et al. (U.S. Patent Application Publication No. 2008/0234715) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772), and in further view of Kramer et al. (U.S. Patent No. 4,969,870).
Regarding claims 3 and 4, Pesce in view of Hardy discloses the medical device of claim 1, but does not disclose that the first end is rigid and pointed, in the case of claim 3, or rigid, pointed, and threaded in the case of claim 4.
Kramer teaches a device for aspirating bone marrow comprising a tube (15) with a sharp tip (28; Col. 3, line 67-Col. 4, line 8). The tip of the tube may (Figs. 6 and 8) or may not (Fig. 7) be threaded. The tube is rigid enough to drill or push through cortical bone (Col. 4, lines 34-53; Col. 6, lines 33-44). Kramer teaches that the sharp tip allows the tube to penetrate a patient’s skin and bone, while the threads allow the tube to thread the patient’s cortical bone, but not the trabecular bone so that the tip may be precisely positioned for infusion or aspiration (Col. 4, lines 8-54). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Pesce in view of Hardy so that the first end is rigid and pointed (in the case of claim 3) and also threaded (in the case of claim 4) so that the trocar can penetrate a patient’s skin and bone and be precisely positioned for aspiration, as taught by Kramer.
Regarding claim 10, Pesce in view of Hardy discloses the method of claim 9. Pesce in view of Hardy does not disclose that the first end is rigid and pointed, and inserting comprises hammering or pushing the first end into the bone.
As discussed above with respect to claim 3, Kramer teaches a device for aspirating bone marrow comprising a tube with a sharp, rigid tip that may not be threaded (Fig. 7). In the non-threaded embodiment, Kramer teaches that the device prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Pesce in view of Hardy so that the first end is rigid and pointed, and inserting comprises hammering or pushing the first end into the bone so that the trocar can penetrate a patient’s skin and bone as taught by Kramer.
Regarding claim 11, Pesce in view of Hardy discloses the method of claim 9. Pesce in view of Hardy does not disclose that the first end is rigid, pointed, and threaded, and inserting comprises drilling or screwing the first end into the bone.
As discussed above with respect to claim 4, Kramer teaches a device for aspirating bone marrow comprising a tube with a sharp, rigid tip that may not be threaded (Figs. 6 and 8). In the threaded embodiment, Kramer teaches that the tube should be rotated so that the threads engage the cortical bone in order to advance the tube (Col. 4, lines 4-53). Kramer teaches that the sharp tip allows the tube to penetrate a patient’s skin and bone, while the threads allow the tube to thread the patient’s cortical bone, but not the trabecular bone so that the tip may be precisely positioned for infusion or aspiration (Col. 4, lines 8-54). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Pesce in view of Hardy so that the first end is rigid, pointed, and threaded, and inserting comprises drilling or screwing the first end into the bone so that the trocar can penetrate a patient’s skin and bone and be precisely positioned for aspiration, as taught by Kramer.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pesce et al. (U.S. Patent Application Publication No. 2008/0234715) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772), in further view of Ritchart et al. (U.S. Patent No. 6,017,316), in further view of Dejter Jr. et al. (U.S. Patent No. 4,989,614), and in further view of Ferry et al. (U.S. Patent Application Publication No. 2006/0041245).
Regarding claim 19, Pesce discloses a medical device system (90) comprising: a medical device (90), comprising: a trocar (110) having a first end (106) and comprising a cannulation (900), a first fenestration proximal the first end (1006), and a second fenestration (1106) proximal a second end (111) and a housing (100, 300, 302) comprising a port (136) configured for the attachment of a filtered collection chamber (1620; ¶0100) and the transmission of vacuum though (¶0083-0084), a longitudinal cavity (602; ¶0093, lines 17-28) surrounding the second fenestration of the trocar (1106) and forming an annulus therearound (602); a rotation-permitting seal configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing (Fig. 12, feat. 502; ¶0085). Pesce further discloses a motor configured to rotate the trocar (114; ¶0095-0097).
Pesce does not disclose that the housing comprises a first port configured for  the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the longitudinal cavity through the first port, and a second valve configured to selectively permit fluid flow from the first syringe through the second port, or that the system comprises a first servo motor configured to open and close the first valve and the second valve, a second servo motor configured to rotate the trocar, a robotic subsystem, comprising at least one servo motor controller configured to control the first servo motor and the second servo motor, and a controller configured to control the operation of the robotic subsystem.
As discussed above with respect to claim 1, Hardy teaches a system for collecting bone marrow comprising a valve assembly with first and second valves as claimed. Hardy teaches that such a system of valves advantageously allows for the transfer of bone marrow without exposure to the ambient environment, therefore protecting the bone marrow from contamination (¶0022). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Pesce so that the housing comprises a first port configured for  the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the longitudinal cavity through the first port, and a second valve configured to selectively permit fluid flow from the first syringe through the second port so that the tissue may be collected in a closed environment, thereby protecting it from contamination as taught by Hardy.
Ritchart teaches an automatic control system for a vacuum-assisted biopsy device programmed to control the rotational orientation o fa cannula (Abstract) and the application of vacuum pressure (Col. 3, lines 35-58). Ritchart teaches that automatic control systems allow for pressure to be selectively delivered in response to the position prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Pesce in view of Hardy so that is comprises a system for controlling the first and second valves, a robotic subsystem comprising a motor controller configured to control the first motor and a controller configured to control the operation of the robotic subsystem as taught by Ritchart so that the system can efficiently obtain optimized tissue samples.
Dejter teaches devices for performing fine-needle aspiration biopsies (Abstract). Dejter teaches embodiments in which the plunger of a syringe may be driven by a servo motor to provide suction (Col. 4, lines 8-25; Col. 7, lines 9-29; Col. 11, lines 22-36). Dejter teaches that this allows for an automated aspiration procedure, which allows the procedure to be performed by a single operator (Col. 3, line 46 – Col. 4, line 7). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Pesce in view of Hardy and in further view of Ritchart so that it comprises a first servo motor configured to open and close the first valve and the second valve
Ferry teaches systems for moving elongate medical devices (Abstract). Ferry teaches that servo motors, in conjunction with an appropriate control unit are suitable for controlling the movement of elongate medical devices (¶0096 and 0099). As discussed above, Pesce in view of Hardy, in further view of Ritchart, and in further view of Dejter discloses a motor for rotating the trocar, but does not discloses that the motor is a servo motor or that the motor controller is a servo motor controller. One of ordinary skill in the art could have substituted the motor for rotating the trocar disclosed by Pesce for the servo motor taught by Ferry and the motor controller taught by Ritchart for the servo motor controller taught by Ferry with the predictable result of a system that would be able to controllably rotate the trocar. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Pesce in view of Hardy, in further view of Ritchart, and in further view of Dejter to comprises a second servo motor configured to rotate the trocar and at least one servo motor controller configured to control the first servo motor and the second servo motor. Please see MPEP §2143.I(B).
Regarding claim 20, Pesce in view of Hardy, in further view of Ritchart, in further view of Dejter, and in further view of Ferry discloses the system of claim 19. Hardy further teaches that the collected bone marrow may be processed to isolate component such as stem cells (¶0030-0032) which would be useful for administering stem cell therapies (¶0035). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Pesce in view of Hardy, in further view of Ritchart, in further view of Dejter, and in further view of Ferry so that it further comprises isolating at least one component from the collected bone marrow as taught by Hardy in order to supply stem cells for stem cell therapies.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Pesce in view of Hardy discloses the medical device of claim 1, and Pesce further discloses a rotation permitting seal (Fig. 12, feat. 502; ¶0085). However, the rotation permitting seal is not positioned in a groove formed into the outer surface of the trocar, and Pesce does not disclose a second rotation permitting seal or a groove formed into the outer surface of the trocar for the seal. As discussed in the final rejection dated 08/03/2021, Ritchart et al. (U.S. Patent No. 5,649,547) teaches a biopsy device comprising a piercing needle, a housing, a thumbwheel attached to the piercing needle, and a vacuum port disposed at a right angle to the axis of the piercing needle. The thumbwheel comprises a pair of grooves with O-rings which fluidly seal the interface between the housing and the thumbwheel to ensure that vacuum applied through the vacuum port may be delivered to the end of the piercing needle no matter the needle’s rotational orientation. However, Pesce already discloses that vacuum is communicated to the end of the trocar no matter the trocar’s rotational orientation by virtue of the longitudinal cavity surrounding the second fenestration of the trocar (Pesce: ¶0093, lines 17-28).
Response to Arguments
Applicant’s arguments, please see pages 6-7 of Applicant’s Remarks, filed 09/16/2021, with respect to the rejections of claims 1, 3-13, and 17-18 under 35 U.S.C. 103 as being unpatentable over Kramer in view of Hardy in further view of Ritchart ‘547, of claims 2 and 14-16 in further view of Raines, and of claims 19-20 in further view of Ritchart ‘316, in further view of Dejter, and in further view of Ferry have been fully considered and are persuasive in light of the amendments to the independent claims. However, upon further search and consideration, new grounds of rejection, as indicated above, have been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shapira (U.S. Patent No. 5,913,859) discloses an apparatus for extracting bone marrow.
Steiner et al. (U.S. Patent Application Publication No. 2002/0058945) discloses a device for removing bone tissue comprising an annular chamber.
Pingleton et al. (U.S. Patent No. 5,275,609) discloses a surgical cutting instrument comprising an annular chamber around a proximal fenestration.
Howard et al. (U.S. Patent Application Publication No. 2008/0243028) discloses a tissue harvesting device comprising an annular chamber around a proximal fenestration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781